UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


   KEVIN TRACY WISEMAN,

                           Plaintiff,

                         v.

   UNITED STATES OF AMERICA,                                  Civil Action 10-01340 (HHK)

                           Defendant.


                                   MEMORANDUM OPINION

       Kevin Tracy Wiseman brings this action against the United States, seeking the vacatur of

a 2007 criminal judgment pursuant to which he is currently incarcerated. See United States v.

Wiseman, Crim. No. 06-00007 (E.D. Tex. Mar. 1, 2007) (judgment). Wiseman contends that the

Court that sentenced him lacked subject-matter jurisdiction to do so. This Court, however, lacks

subject-matter jurisdiction to hear this case; therefore, it will be dismissed.

       A federal prisoner who, like Wiseman, “claim[s] the right to be released upon the ground

that . . . the court was without jurisdiction to impose [his] sentence” can obtain relief only

through a motion filed with the sentencing court pursuant to 28 U.S.C. § 2255. See id.; Hughley

v. Dewalt, 2004 WL 1749188, at *1 (D.C. Cir. Aug. 4, 2004) (per curiam); Nailor v. United

States, 2004 WL 1078133, *1 (D.C. Cir. May 13, 2004) (per curiam). That is true even where

the prisoner’s suit is, like this one, styled as an “independent action” brought under Federal Rule

of Civil Procedure 60(b)(4). See Joseph v. United States, 2008 WL 3978061, at *1 (D.D.C. Aug.

27, 2008). Because Wiseman challenges the validity of his sentence, and provides no basis for

finding that his remedy under § 2255 is “inadequate or ineffective,” see 28 U.S.C. § 2255(e), the
Court lacks jurisdiction to hear his case, and must dismiss it. See Joseph, 2008 WL 3978061, at

*1; Espino-Rangel v. United States, 2008 WL 1844150, at *1 (D.D.C. Apr. 22, 2008). An

appropriate order accompanies this memorandum opinion.



                                                   Henry H. Kennedy, Jr.
                                                   United States District Judge




                                               2